FoRD, Judge:
The suit listed 'above has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the wool knit sweaters, Item 9800 G, marked “A” and initialed JFF (Commodity Specialist’s Initials) by Commodity Specialist Joseph F. Fritz (Commodity Specialist’s Name) on the invoice covered by the above entitled protest, and assessed with duty at 42½ per cent ad valorem under the provisions of paragraph 1529 *181(a) [17] as modified by T.D. 54108, as articles in part of trimmings other than gloves or mittens and claimed by plaintiff to be properly dutiable at 20 per cent ad valorem and 37½ cents per pound under paragraph 1114(d) as modified by T.D. 52836, are in fact untrimmed adult sweaters, knitted or crocheted in chief value of wool, and valued per pound over $5.
IT IS FURTHER STIPULATED AND AGREED that the protest is hereby submitted, the said protest being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold the items of merchandise marked “A” and initialed JFF on the invoice by Commodity Specialist Joseph F. Fritz to be properly dutiable at the rate of 20 per centum ad valorem and 37½ cents per pound under paragraph 1114(d), Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, and T.D. 52836, as outerwear, knitted or crocheted in chief value of wool, and valued over $5 per pound.
To the extent indicated, the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.